SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 INFORMATION STATEMENT PURSUANT TO RULES 13d-1 AND 13d-2 UNDER THE SECURITIES EXCHANGE ACT OF 1934 Gold Fields Limited (Name of Issuer) Ordinary Shares of par value ZAR.50 (Title of Class of Securities) S31755101 (CUSIP Number) December 31, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ýRule 13d-1(b) ¨Rule 13d-1(c) ¨Rule 13d-1(d) SCHEDULE 13G CUSIP S31755101 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Investec Asset Management Limited 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION United Kingdom NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.69% TYPE OF REPORTING PERSON FI SCHEDULE 13G CUSIP S31755101 1) NAME OF REPORTING PERSON S.S. OR I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Investec Asset Management (PTY) Limited 2) CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)¨ (b)¨ 3) SEC USE ONLY 4) CITIZENSHIP OR PLACE OF ORGANIZATION South Africa NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5) SOLE VOTING POWER 0 6) SHARED VOTING POWER 7) SOLE DISPOSITIVE POWER 0 8) SHARED DISPOSITIVE POWER 9) AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES ¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.69% TYPE OF REPORTING PERSON FI Schedule 13G Item 1(a). Name of Issuer: Gold Fields Limited Item 1(b). Address of Issuer’s Principal Executive Offices: 150 Helen Road Sandtown, 2196 South Africa Item 2(a). Name of Person Filing: Investec Asset Management Limited Investec Asset Management (PTY) Limited Item 2(b). Address of Principal Business Office or, if None, Residence: Investec Asset Management Limited 2 Gresham Street London, EC2V 7QP Investec Asset Management (PTY) Limited 36 Hans Strijdom Avenue Foreshore Cape Town 8000, Republic of South Africa Item 2(c). Citizenship: United Kingdom South Africa Item 2(d). Title of Class of Securities: Ordinary Shares of Par Value ZAR0.50 Item 2(e). CUSIP Number: S31755101 Item 3. If this statement is filed pursuant to §§ 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or Dealer Registered Under Section 15 of the Act (15 U.S.C. 78o) (b) ¨ Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c) (c) ¨ Insurance Company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c) (d) ¨ Investment Company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8) (e) ¨ Investment Adviser in accordance with § 240.13d-1(b)(1)(ii)(E) (f) ¨ Employee benefit plan or endowment fund in accordance with § 240.13d-1(b)(1)(ii)(F) (g) ¨ Parent Holding Company or control person in accordance with §240.13d-1(b)(ii)(G) (h) ¨ Savings Association as defined in §3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813) (i) ¨ Church plan that is excluded from the definition of an investment company under §3(c)(15) of the Investment Company Act of 1940 (15 U.S.C. 80a-3) (j) ý A non-U.S. institution in accordance with §240.13d-1(b)(ii)(J) (k) ¨ Group, in accordance with §240.13d-1(b)(ii)(K) Item 4. Ownership. (a) Amount beneficially owned: (b) Percent of class1: 5.69% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: 0 (ii) Shared power to vote or to direct the vote: (iii) Sole power to dispose or to direct the disposition of: 0 (iv) Shared power to dispose or to direct the disposition of: Item 5. Ownership of Five Percent or Less of a Class. Not Applicable. 1 Percentages are based on 705,903,511 shares of Common Stock outstanding as disclosed by the issuer. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Investec Asset Management Limited and Investec Asset Management (PTY) Limited, in their capacity as discretionary investment advisers to its various clients, may be deemed to be the beneficial owner of 40,166,993 shares owned by such clients or for such clients’ benefit, as Investec Asset Management Limited and Investec Asset Management (PTY) Limited, in their capacity as discretionary investment advisers, have the power to dispose, direct the disposition of, and vote the shares.The clients are entitled to receive all dividends from and proceeds from any sale of, the shares.To the knowledge of Investec Asset Management Limited and Investec Asset Management (PTY) Limited, no single client of Investec Asset Management Limited or Investec Asset Management (PTY) Limited owns 5% or more of the class. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company. Not Applicable. Item 8. Identification and Classification of Members of the Group. Not Applicable. Item 9. Notice of Dissolution of Group. Not Applicable. Item 10. Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best knowledge and belief of the undersigned, the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 10, 2011 ·Investec Asset Management Limited By:/s/ Anne Gallagher Name: Anne Gallagher Title: Chief Compliance Officer Exhibit 99.1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree, as of February 8, 2011, that only one statement containing the information required by Schedule 13G, and each amendment thereto, need be filed with respect to the ownership by each of the undersigned of shares of Ordinary Shares Gold Fields Limited, and such statement to which this Joint Filing Agreement is attached as Exhibit 99.1 is filed on behalf of each of the undersigned. INVESTEC ASSET MANAGEMENT LIMITED By: /s/ Anne Gallagher Anne Gallagher Managing Member INVESEC ASSET MANAGEMENT (PTY) By: /s/ Adam Fletcher Adam Fletcher Managing Member
